       Case 2:21-cv-02186-JWB-JPO Document 1 Filed 04/22/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                               KANSAS CITY DIVISION

ENDURANCE CORPORATE CAPITAL                         §
LIMITED                                             §
     Plaintiff                                      §
                                                    §
V.                                                  §   CASE NO. 2:21-cv-2186
                                                    §
WPP, LLC; GT Kansas, LLC; and                       §
OVERLAND PARK PROPERTY                              §
COMPANY, LLC                                        §
     Defendants                                     §

                    COMPLAINT FOR DECLARATORY JUDGMENT

      This is an action for Declaratory Judgment, brought pursuant to Rule 57 of the Federal

Rules of Civil Procedure and 28. U.S.C. § 2201 to declare the rights and other legal relations

surrounding questions of an actual and immediate controversy that presently exists between

Plaintiff, Endurance Corporate Capital Limited (“Plaintiff” or “Insurer”), and Defendants WPP,

LLC; GT Kansas, LLC; and Overland Park Property Company, LLC (“Defendants” or

“Insureds”).

                                PRELIMINARY STATEMENT

       1.      Plaintiff brings this action for declaratory judgment under a commercial property

insurance policy issued by Plaintiff to Defendants, No. RW002461 (the “Policy”). Plaintiff seeks

a declaration that it has no obligation under the Policy for the Insureds’ claimed August 1, 2019

and/or August 15, 2019 hail losses as a result of the Insureds’ failure to comply with a time-

limited forfeiture provision in the Policy. A copy of the Policy is attached as Exhibit “A.”

                                            PARTIES

       2.      Plaintiff, Endurance Corporate Capital Limited, is the sole capital provider to

Syndicate 5151, which is one of many syndicates that transact business in the marketplace
       Case 2:21-cv-02186-JWB-JPO Document 1 Filed 04/22/21 Page 2 of 8




known as Lloyd’s of London. Endurance Corporate Capital Limited was the Leading

Underwriter on Contract No. PG1902748, which subscribed to 19.5% of the Policy on the

alleged date(s) of loss. Endurance Corporate Capital Limited is a corporation organized and

existing under the laws of the United Kingdom, with its registered office and principal place of

business in London, England. Endurance Corporate Capital Limited is therefore deemed to be a

citizen or subject of a foreign state pursuant to 28 U.S.C. §1332. Endurance Corporate Capital

Limited is entitled to maintain this action without joining the other subscribers to the Policy and

without regard to their citizenship. See Corfield v. Dallas Glen Hills, LP, 355 F.3d 853, 864 (5th

Cir. 2003); Underwriters at Lloyd's, London v. Osting-Schwinn, 613 F.3d 1079, 1091-92 (11th

Cir. 2010) (dicta agreeing with and endorsing holdings in Corfield and similar cases).

       3.      Defendant WPP, LLC is a limited liability company formed under the laws of

Kansas with its principal place of business in Overland Park, Kansas within Johnson County.

WPP, LLC can be served with process through its registered agent, Chris M. Curtin, 12321

Metcalf Avenue, Overland Park, KS 66213.

       4.      Defendant GT Kansas, LLC is a limited liability company formed under the laws

of Kansas with its principal place of business in Overland Park, Kansas. GT Kansas, LLC can be

served with process through its registered agent, Chris M. Curtin, 12321 Metcalf Avenue,

Overland Park, KS 66213.

       5.      Defendant Overland Park Property Company, LLC is a limited liability company

formed under the laws of Kansas with its principal place of business in Overland Park, Kansas.

Overland Park Property Company, LLC can be served with process through its registered agent,

Chris M. Curtin, 12321 Metcalf Avenue, Overland Park, KS 66213.




                                               -2-
        Case 2:21-cv-02186-JWB-JPO Document 1 Filed 04/22/21 Page 3 of 8




                                  JURISDICTION AND VENUE

        6.      The Court has jurisdiction of this action under 28 U.S.C. § 1332(a)(2), because

the matter in controversy exceeds $75,000.00, exclusive of interest and costs, and because the

action is between a citizen(s) of a state and a citizen(s) or subject(s) of a foreign state. Plaintiff is

a subject of a foreign state and Defendants are citizens of Kansas. The Policy affords, among

other things, Building coverage to the Insureds for the properties located at 1401 Monticello

Drive, Manhattan, KS 66502 and 2100 Westchester Drive, Manhattan, KS 66503, subject to the

terms, conditions, exclusions, and limitations of the Policy. Defendants’ counsel issued a letter

dated March 16, 2021 demanding payment under the Policy for alleged building damages

totaling $724,410.00 to the property located at 1401 Monticello Drive, Manhattan, KS 66502.

After application of a $206,689.00 (1%) deductible, and by virtue of Plaintiff’s 19.5%

participation in the Policy, the amount in controversy appears to be no less than $100,955.60,

which exceeds the $75,000.00 threshold for federal diversity jurisdiction. See 28 U.S.C. §

1332(a).

        7.      Venue in this action is proper because Defendants’ principal places of business

are in this District. See 28 U.S.C. §1391(b)(1). Separately and sufficiently, venue in this action is

proper because the property that is the subject of the action is situated in this District. See 28

U.S.C. §1391(b)(2).

        8.      This Court has personal jurisdiction over Defendants.

                                                FACTS

        9.      Defendants submitted to Plaintiff a loss notice on August 24, 2020 for hail

damages allegedly occurring on August 1, 2019 (i.e. 389 days prior to the first notice of loss) to

the two apartment complex properties owned by Defendants located at 1401 Monticello Drive,




                                                  -3-
       Case 2:21-cv-02186-JWB-JPO Document 1 Filed 04/22/21 Page 4 of 8




Manhattan, KS 66502 and 2100 Westchester Drive, Manhattan, KS 66503 (the “Insurance

Claim”).

       10.     Subsequently, Defendants have alleged a date of loss of August 15, 2019 (i.e. 375

days prior to the first notice of loss) in connection with the Insurance Claim.

       11.     The Policy contains an endorsement applicable to wind and hail claims with a

time-limited forfeiture clause clearly and unmistakably providing that, “[w]ith respect to any

claim wherein notice of the claim is reported by the Insured to the Company more than one year

after the reported date of loss, this policy shall provide no coverage for such claims.” See Exhibit

A. Specifically, the Policy provides, in pertinent part, as follows:

                                                 APPENDIX ‘B’

                                 WIND AND HAIL SPECIAL CONDITIONS

                                                        ***

               LATE NOTICE

               In addition to the Insured’s obligation to provide the Company with prompt
               notice of loss, with respect to any claim wherein notice of the claim is
               reported by the Insured to the Company more than 180 days, but less than
               one year, after the reported date of loss, the Company’s limit of liability and
               payment for covered losses shall not exceed the smallest of the following:

               a.   the actual cash value at the time of loss determined with proper deduction
                    for
                    depreciation;

               b.   the actual cost to repair or replace the damaged property with material of
                    like kind and quality, with proper deduction for depreciation; or

               c.   the specified limit of liability in the Policy for Building.

               d.   With respect to any claim wherein notice of the claim is reported by the
                    Insured to the Company more than one year after the reported date of
                    loss, this policy shall provide no coverage for such claims.

See Exhibit A (emphasis added) (hereinafter, the “Forfeiture Clause”).

       12.     Pursuant to the Forfeiture Clause, the Insurance Claim was denied by letter dated

January 13, 2021.




                                                       -4-
           Case 2:21-cv-02186-JWB-JPO Document 1 Filed 04/22/21 Page 5 of 8




           13.   In response, Defendants issued a letter through their counsel dated March 16,

2021 disputing the denial of the Insurance Claim, asserting that the Forfeiture Clause is not

enforceable, and demanding payment under the Policy for alleged building damages totaling

$724,410.00 to the property located at 1401 Monticello Drive, Manhattan, KS 66502.

Defendants’ letter further advised that an additional damage estimate for alleged building

damages to property located at 2100 Westchester Drive, Manhattan, KS 66503 would be

presented at a later date.

                                           COUNT ONE

                 (Declaratory Judgment Pursuant to K.S. A. § 60-1701, et seq.)

           14.   Insurers repeat and re-allege the allegations contained in Paragraphs 1 through 13

above, as if fully set forth herein.

           15.   Defendants have submitted the Insurance Claim for coverage under the Policy for

Building coverage as a result of alleged hail damage caused on August 1, 2019 and/or August 15,

2019. Defendants provided first notice of the Insurance Claim on or about August 24, 2020,

which was more than one year after the reported date of loss of August 1, 2019, and was also

more than one year after the August 15, 2019 date of loss subsequently asserted by Defendants.

           16.   Plaintiff has denied coverage for the claims made by Defendants based on the

Forfeiture Clause contained in the Policy, which clearly and unmistakably provides that no

coverage is afforded for wind and hail claims reported more than one year after the reported date

of loss.

           17.   An actual controversy has arisen as to whether, subject to all other terms,

conditions, exclusions, and limitations of the Policy, the Defendants’ failure to comply with the

Forfeiture Provision results in a forfeiture of coverage for the Insurance Claim under the Policy.




                                                -5-
       Case 2:21-cv-02186-JWB-JPO Document 1 Filed 04/22/21 Page 6 of 8




       18.     Pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28. U.S.C. §

2201, Plaintiff is entitled to seek a declaration that Defendants’ failure to comply with the time-

limited forfeiture clause results in a forfeiture of coverage under the Policy for the losses claimed

by Defendants in the Insurance Claim.

                                   REQUESTS FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief:

       A.      Enter a declaratory judgment that the Policy does not provide coverage for the

               losses claimed by Defendants under a plain reading of the Policy’s time-limited

               forfeiture clause; and

       B.      Any further relief this Court deems just and appropriate in favor of Plaintiff.



                                              Respectfully submitted,

                                              MCDOWELL, RICE, SMITH & BUCHANAN
                                                  a Professional Corporation

                                              By: /s/ Jason L. Buchanan
                                              Jason L. Buchanan #20815
                                              Thomas R. Buchanan #10572
                                              605 W. 47th Street, Suite 350
                                              Kansas City, Missouri 64112
                                              T:       816-753-5400
                                              F:       816-753-9996
                                              jb@mcdowellrice.com
                                              tbuchanan@mcdowellrice.com

                                          ATTORNEYS FOR PLAINTIFF




                                                -6-
       Case 2:21-cv-02186-JWB-JPO Document 1 Filed 04/22/21 Page 7 of 8




                                CERTIFICATE OF SERVICE

        I certify that on April 22, 2021 a true and correct copy of the foregoing was electronically
filed with the Court using the CM/ECF system


                                                     /s/Jason L. Buchanan
                                                     Jason Buchanan




                                               -7-
       Case 2:21-cv-02186-JWB-JPO Document 1 Filed 04/22/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically filed with the Clerk of the United
States District Court for the District of Kansas pursuant to its electronic case filing system
(ECF). The ECF sent a “Notice of Electronic Filing” to the attorneys of record who have
consented to accepting service via this method.


                                                        /s/______________________________




                                             -8-
